                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEVON A. EVERETT,                )
                                 )
               Petitioner,       )                   Civil Action No. 15-1639
                                 )
           v.                    )                   Judge Cathy Bissoon
                                 )                   Magistrate Judge Lisa Pupo Lenihan
SUPERINTENDENT, SCI FAYETTE, and )
THE ATTORNEY GENERAL OF THE      )
STATE OF PENNSYLVANIA,           )
                                 )
               Respondents.      )



                                  MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On December 3, 2018, the Magistrate Judge issued a Report (Doc. 19) recommending

that Jevon A. Everett’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 1) be

dismissed, and that a certificate of appealability be denied. Service of the Report and

Recommendation was made, and Petitioner filed Objections on December 7, 2018. See Doc. 20.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, it hereby is ORDERED that Jevon A.

Everett’s habeas petition is DISMISSED; a certificate of appealability is DENIED; and the

Report and Recommendation is ADOPTED as the Opinion of the District Court.




                                                 1
       IT IS SO ORDERED.


December 13, 2018                 s\Cathy Bissoon
                                  Cathy Bissoon
                                  United States District Judge

cc (via Electronic Filing):

Counsel of Record




                              2
